NO. 12-08-00484-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS


§

IN RE: MOSSER HILL PLLC, AND
JAMES C. MOSSER,§
ORIGINAL PROCEEDING
RELATORS
§





MEMORANDUM OPINION
	Relators, Mosser Hill PLLC and James Mosser, seek a writ of mandamus, complaining of
the trial court's order permitting Relators to withdraw from representing Tommy's Towing & Repair,
Inc., the real party in interest. (1)  Specifically, Relators seek an order requiring the trial court to (1)
vacate the portion of the withdrawal order requiring Relators to "provide[] [Tommy's Towing and
Repair its] entire file, including all exhibits on or before 5:00PM on November 14, 2008"; (2) vacate
the show cause order signed by the trial court after it determined that Relators had not delivered the
file as ordered; and (3) vacate the trial court's sua sponte order setting a hearing to reconsider
Relators' motion to withdraw.  
	We have considered the petition and conclude that Relators have not shown they are entitled
to the relief requested.  Accordingly, Relators' petition for writ of mandamus is denied.  See Tex.
R. App. P. 52.8.
  BRIAN HOYLE 
									   Justice
Opinion delivered December 23, 2008.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
(PUBLISH)
1.  The respondent is the Honorable Teresa A. Drum, Judge of the 294th Judicial District Court, Van Zandt
County, Texas.  The underlying proceeding is trial court cause number 07-00587, styled "Tommy's Towing & Repair,
Inc. v. R.P. "Pat" Burnett."